Case 3:11-cr-00097-CRB Document 814 Filed 07/29/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA

                                                  )
   UNITED STATES OF AMERICA,                      )     CR-11-00097-CRB
                                                  )     CR-08-00203-CRB
                  Plaintiff,                      )
                                                  )
                      vs.                               ORDER RE: CJA APPOINTMENT
                                                  )     OF AND AUTHORITY TO PAY
       CUONG MACH BINH TIEU,                      )     COURT APPOINTED COUNSEL
                                                  )
                 Defendant.                       )
                                                  )



         The individual named above as defendant, having testified under oath or having

otherwise satisfied this court that he or she (1) is financially unable to employ counsel and

(2) does not wish to waive counsel, and, because the interests of justice so require, the Court finds

that the individual is indigent, therefore;

         IT IS ORDERED that the attorney whose name and contact information are listed below is

appointed to represent the above defendant, solely for the limited purpose of representing him in

regards to the warrant for probation filed in the related animal endangerment case, CR-08-203-CRB.

                               Richard B. Mazer
                               99 Divisadero Street
                               San Francisco, CA 94117
                               (415)621-4100
                               richardbmazer@gmail.com



                                       Appointing Judge: Hon. Judge Charles R. Breyer


                                   July 29, 2020                    July 23, 2020
                                       Date of Order                Nunc Pro Tunc Date
